Case: 12-51287       Document: 00512319227           Page: 1    Date Filed: 07/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                             July 24, 2013
                                     No. 12-51287
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

VICTOR LOPEZ-GARCIA. also known as Juan Alberto Carrazco,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CR-384-1


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       Victor Lopez-Garcia (Lopez), also known as Juan Alberto Carrazco,
appeals his sentence after pleading guilty to illegally entering the United
States after deportation. He was sentenced to 46 months in prison, at the
bottom of the correctly calculated guideline range.
       Lopez contends that his sentence was unreasonable because it was
greater than necessary to accomplish the goals of 18 U.S.C. § 3553(a). We

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-51287     Document: 00512319227     Page: 2   Date Filed: 07/24/2013

                                  No. 12-51287

review the sentences for reasonableness under an abuse-of-discretion standard.
See Gall v. United States, 552 U.S. 38, 46 (2007); Rita v. United States, 551 U.S.
338, 351 (2007). Because there is no dispute that the guidelines range was
properly calculated, Lopez’s sentence at the bottom of the range is presumed
reasonable. See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
      Lopez argues that his sentence is not worthy of a presumption of
reasonableness because the illegal-reentry Guidelines are not empirically
based. But he acknowledges that this argument is foreclosed. See United
States v. Mondragon-Santiago, 564 F.3d 357, 366 (5th Cir. 2009) (refusing to
second-guess a district court’s decision “simply because the particular
Guideline is not empirically-based”).
      By contending that the district court gave inadequate consideration to
his personal circumstances and his motive for reentering, and too much weight
to his criminal history, Lopez is asking this court to substitute his assessment
of the sentencing factors for the district court’s reasoned assessment. We
decline, because to do so would be contrary to the deferential review dictated
by Gall. See Gall, 552 U.S. at 51. Lopez’s mere disagreement with the
sentence does not rebut the presumption of reasonableness. See United States
v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010). The judgment is AFFIRMED.




                                        2